J-A26013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN B. LEWIS                              :
                                               :
                       Appellant               :   No. 2616 EDA 2019

         Appeal from the Judgment of Sentence Entered August 8, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003337-2019


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

CONCURRING AND DISSENTING MEMORANDUM BY BENDER, P.J.E.:

                                                        FILED: MARCH 8, 2021

        I concur with the Majority’s decision that Appellant’s challenge to the

sufficiency of the evidence to sustain his criminal mischief conviction is waived

and/or meritless. I also agree that the trial court erred by imposing restitution

for the personal items missing from the victim’s vehicle.              However, I

respectfully dissent from the Majority’s conclusion that Appellant’s sentence is

illegal because the court failed to award restitution to the victim’s insurance

company.

        This Court has declared that “an insurance company is not entitled to

restitution if it is not an individual victim — which it is not — or [if] it has not

compensated an individual victim. Stated plainly, an insurance company is

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26013-20



entitled   to   receive   restitution only   when it compensates      a victim.”

Commonwealth v. Tanner, 205 A.3d 388, 398 (Pa. Super. 2019). Notably,

      [i]t is the Commonwealth’s burden of proving its entitlement
      to restitution. When fashioning an order of restitution, the lower
      court must ensure that the record contains the factual basis for
      the appropriate amount of restitution. The dollar value of the
      injury suffered by the victim as a result of the crime assists the
      court in calculating the appropriate amount of restitution. The
      amount of the restitution award may not be excessive or
      speculative. It is well-settled that [a]lthough it is mandatory
      under section 1106(c) to award full restitution, it is still necessary
      that the amount of the full restitution be determined under the
      adversarial system with considerations of due process.

Commonwealth v. Atanasio, 997 A.2d 1181, 1183 (Pa. 2010) (citations and

quotation marks omitted).

      Here, I believe that the Commonwealth did not meet its burden of

proving that an insurance company is entitled to restitution. At the sentencing

hearing, the Commonwealth did not mention, let alone present, any evidence

to demonstrate that the victim’s “car suffered a total loss of $8,000, which the

insurance company paid after the victim paid a $1,000 deductible.”

Commonwealth’s Brief at 8-9 (citing N.T. Trial/Sentencing, 8/8/19, at 23).

The Commonwealth and the Majority rely on the victim’s testimony during

trial that, “The insurance declared a total loss. They said my car was about

$8[,]000.” N.T. Trial/Sentencing at 23. However, the Commonwealth did not

present the victim’s testimony to the sentencing court, either by recalling him

to the stand or by incorporating his trial testimony into the record. Indeed,

the Commonwealth did not even call the court’s attention to the victim’s trial



                                       -2-
J-A26013-20



testimony, or make any request for restitution for the full $8,000 loss that it

now alleges the victim suffered. It also did not request that restitution be paid

to the victim’s insurance company, or present any proof of what amount, if

any, the insurance company compensated the victim.

      In my view, these failures by the Commonwealth make this matter

distinguishable from the cases on which it relies. First, the Commonwealth

cites Commonwealth v. Stradley, 50 A.3d 769, 774 (Pa. Super. 2012), to

support its assertion that “[s]ection 1106 required the sentencing court to

award the insurer full restitution, even in the absence of a specific request to

do so by the Commonwealth.” Commonwealth’s Brief at 7 (citing Stradley,

supra). I find the Commonwealth’s argument unconvincing.

      In Stradley, “[t]he parties agreed at sentencing that there was a claim

of restitution from the victim in the amount of $7,900.00[,] and that Allstate

had paid the victim that amount to cover the property damage loss.”

Stradley, 50 A.3d at 774 (emphasis added).            Because the trial court had

“simply ordered restitution of $7,900.00 and did not indicate who should

receive payment,” we vacated the judgment of sentence and remanded for an

order of restitution to be paid to Allstate. Id. We reasoned that Stradley was

obligated   to   “provide   restitution   to   [the   insurance   company,]   as

reimbursement for payment made to the victim….” Id. Thus, although the

Commonwealth did not specifically request restitution for the victim’s

insurance company, it informed the court of the full amount of loss the victim

had suffered, and that the victim had been paid by the insurance company.

                                      -3-
J-A26013-20



      The Commonwealth also relies on Tanner and Commonwealth v.

Pleger, 924 A.2d 715 (Pa. Super. 2007).        In Tanner, the appellant was

ordered to pay $330,000 in restitution to a local township. We vacated that

sentence, reasoning that a government entity, such as a township, is not a

“victim” under section 1106(c)(1)(i). We also sua sponte vacated Tanner’s

restitution sentence of $119,000, that was ordered to be paid to the

township’s insurance company. We reasoned that “an insurance company is

entitled to receive restitution only when it compensates a victim[,]” and,

because the township was not a victim as defined by the statute, the insurance

company had not compensated a victim. Tanner, 205 A.3d at 398.

      Finally, in Pleger,

      [t]he Commonwealth requested that $3,440.00 in restitution be
      awarded to the victim who was injured during a vehicle accident
      caused by [Pleger’s] drunk driving. Prior to [Pleger’s] sentencing,
      the victim accepted a settlement from [Pleger], through his
      insurance carrier. At the sentencing hearing, the court found the
      victim signed a general release, relieving [Pleger] of all claims.
      With one exception [(specifically, $900 of medical bills the victim
      had paid out-of-pocket)], the trial court essentially reasoned that,
      because of the settlement and release, the court could not
      consider ordering restitution, specifically the $3,440.00.

Pleger, 934 A.2d at 719.      On appeal, we vacated Pleger’s sentence and

remanded, concluding that the victim’s signing the insurance company’s

release was irrelevant, as she had no power to release Pleger from a criminal

sentence of restitution. Id. at 720-21. We remanded, directing the trial court

“to consider fully the request for restitution presented by the district

attorney’s office, to evaluate that request in a manner consistent with 18


                                     -4-
J-A26013-20



Pa.C.S.[] § 1106 and 42 Pa.C.S.[] § 9721(c), to arrive at the full amount of

restitution due, and then to issue an appropriate order requiring full restitution

as an aspect of [Pleger’s] sentence.” Id. at 721 (emphasis added).

      It is clear that in Stradley, Tanner, and Pleger, the Commonwealth

presented the sentencing court with information concerning the full amount of

loss suffered by the victim, and notified the court that an insurance company

had reimbursed some, or all, of the victim’s losses. The circumstances of the

present case are distinguishable. Here, the Commonwealth failed to inform

the sentencing court of the full amount of restitution owed to the victim, which

it now claims is $8,000. Moreover, aside from requesting that the victim be

reimbursed $1,000 for his insurance deductible, the Commonwealth presented

no information or evidence to demonstrate what amount, if any, the victim’s

insurance company paid to compensate the victim for his losses. Thus, the

record before the sentencing court did not demonstrate that an insurance

company is entitled to restitution under section 1106. Consequently, I discern

no illegality in the court’s failure to award such restitution.




                                       -5-